Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16600416 application filed 09/15/2022.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25 are pending.  Claims 21,22,23,24,25 are withdrawn.  Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 have been fully considered. 

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 09/15/2022 is acknowledged.
Claim(s) 21,22,23,24,25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100078327 (herein known as NOH).

With regard to claim 1, NOH teaches a diagnostic spacer border capable of an ion exchange device comprising:, especially at fig 2, para 5,7,74; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a groove (as depicted, with 31b) in a surface of the "spacer" border 31, especially at fig 2, para 74
an electrode 32a, especially at fig 2, para 74
wherein at least a portion of the electrode is in the groove, especially at fig 2, para 74
a wire lead (as illustrated with 30) connected to the electrode, especially at fig 1,2, para 41,42

With regard to claim 2, NOH teaches an internal cavity (as depicted), especially at fig 1,2, para 41,42,74
wherein a portion of the electrode protrudes from the groove into the internal cavity(as depicted), especially at fig 1,2, para 41,42,74

With regard to claim 5, NOH teaches 
a tab 32c protruding from a perimeter of the spacer border away from the internal cavity (as depicted), especially at fig 8, para 72-74

With regard to claim 6, NOH teaches 
wherein the wire lead is connected to the electrode on the tab (as depicted), especially at figs 1,8, para 42,72-74

With regard to claim 8, NOH teaches 
wherein the electrode is a wire electrode, especially at fig 8, para 72-75

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078327 (herein known as NOH).

With regard to claim 9, NOH teaches "titanium", especially at para 54 
NOH of does not specifically teach wherein the wire electrode comprises titanium
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the wire electrode of NOH with "titanium" of NOH for the benefit of "a material that has a low resistance and endures high temperatures" stated by NOH at para 54; otherwise, for the benefit of a conductive material, as needed; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)

With regard to claim 10, NOH teaches graphite, especially at para 54 
NOH of does not specifically teach wherein the electrode is a graphite electrode
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the electrode of NOH with graphite of NOH for the benefit of "anticorrosive" as stated by NOH, especially at para 54; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078327 (herein known as NOH) in view of US 3993517 (herein known as SCHNEIDER).

With regard to claim 4, NOH teaches
 wherein the groove comprises a "sealing material 33", especially at fig 8, para 72-74
 NOH does not specifically teach a seal is formed by product-by-process "cured polymer solution" 
But, SCHNEIDER teaches a seal is formed by product-by-process ‘cured polymer solution’, especially at c2ln5-15; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide seal of NOH with seal material formed by product-by-process "cured polymer solution" of SCHNEIDER for the benefit of a seal material, as determined as needed; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078327 (herein known as NOH) in view of US 3993517 (herein known as ZOU).

With regard to claim 7, NOH teaches wherein the tab 21 with a graphite (i.e. graphitic non-specific mixture, in that the graphite is a mixture in of at least itself), especially at fig 7, para 54; 
NOH does not specifically teach wherein the tab is coated with a graphitic mixture.
ZOU teaches substrate is coated with a graphite (i.e. graphitic non-specific mixture), especially at abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the tab 32c and graphite of NOH the technique substrate is coated with a graphite of ZOU for the benefit of "anticorrosive" as stated by NOH, especially at para 54; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078327 (herein known as NOH) in view of US 20110034069 (herein known as JACOB).

With regard to claim 3, NOH does not specifically teach wherein the wire lead and the electrode are connected by a solder joint
But, JACOB teaches wherein a wire lead and a component are connected by a solder joint, especially at para 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the wire lead of and electrode 32 of NOH with wherein a wire lead and a component (in combination, electrode component) are connected by a solder joint of JACOB for the benefit of a joining a wire to a component, as taught by JACOB, especially at para 5

Claim(s) 11 (and an alternative for claim 10) is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100078327 (herein known as NOH) in view of US 20080029395 (herein known as FAN).

With regard to claim 10, NOH teaches graphite, especially at para 54 
NOH of does not specifically teach wherein the electrode is a graphite electrode
But, FAN teaches the electrode comprises a graphite electrode, especially at abstract
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide to the electrode of NOH with graphite electrode of FAN for the benefit of "anticorrosive" as stated by NOH, especially at para 54; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)

With regard to claim 11, NOH teaches wherein the electrode is a wire electrode, especially at fig 8, para 72-75
 NOH does not specifically teach the electrode comprises a graphite electrode
But, FAN teaches the electrode comprises a graphite electrode, especially at abstract  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine NOH with the electrode comprises a graphite electrode of FAN for the benefit of "anticorrosive" as stated by NOH, especially at para 54; otherwise, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (MPEP 2144.07)


Allowable Subject Matter
Claim(s) 12,13,14,15,16,17,18,19,20 allowable subject matter; and
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776